RECEIVED IN
                                                                                    COURT OF APPEALS, 5th DIST.
                                                                                         AUG 20Z014
                                                                                           USA MATZ
                                       NO. DC-14-00974-E                              CLERK, 5th DISTRICT
GREG WHITE,                                      §         IN THE DISTRICT COURT OF
                                                 §
     Plaintiffs,                                 §
                                                 §
v.                                               §         DALLAS COUNTY, TEXAS

LEO HUBBARD, et al.,

     Defendants.
                                                           101ST JUDICIAL DISTRICT


                                             ORDER


        In accordance with the Order of the Court of Appeals entered on August 19, 2014 in

appeal number 05-14-00608-CV the Court enters the following orders.

        IT IS ORDERED that the Court's Order of April 29, 2014 denying Defendants' Motion

to Transfer Venue is VACATED.


        IT IS FURTHER ORDERED that this cause be TRANSFERRED to a district court of

Denton County, Texas.

        The Clerk is directed to file a certified copy of this Order with the Clerk of the Court of

Appeals forthwith.

        SIGNED this 15th day of August, 2014.




                          i




ORDER                                                                                     Page Solo